Citation Nr: 0033844	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-29 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
a 100 percent rating for PTSD.

2.  Entitlement to an earlier effective date for the grant of 
service connection for PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issues listed on the title page of the 
decision are those certified by the RO.

In June 1998, the veteran's file was transferred to the 
Winston-Salem, North Carolina, RO.  


REMAND

In his February 1998 substantive appeal, the veteran 
indicated that he wished to testify at a personal hearing 
before a Veterans Law Judge.  In a follow-up letter, the RO 
requested clarification as to whether he wished to appear for 
the hearing in Washington, D.C., at the local office, or 
before a hearing officer at the local office.  In a response, 
the veteran indicated that he did not feel that it was 
necessary for him to appear in Washington, D.C.  He did not 
indicate whether he wanted to appear before a Veterans Law 
Judge at the local office.  

In a November 2000 letter, the Board requested clarification 
from the veteran as to whether he still wished to be 
scheduled for a hearing before a Veterans Law Judge at the 
RO.  However, he did not reply.  In a November 2000 letter, 
the veteran's designated representative indicated that the 
veteran may have re-located to North Little Rock, Arkansas.  

The law provides that a veteran may request a hearing before 
a traveling Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(d) (West Supp. 
2000); 38 C.F.R. § 20.704 (2000).  Since there is no 
indication in the record that the veteran has withdrawn his 
original request, and he did not reply to the Board's request 
for clarification, the Board must assume that he still wishes 
to testify before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  The veteran and his 
representative should be notified of the 
date and time of any such hearing.  If it 
is determined that the veteran has moved, 
appropriate steps should be taken to 
transfer the veteran's file to the 
designated RO with directions to 
accomplish the development requested in 
this Remand.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

